 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                               WESTERN DIVISION
11   EMMANUEL FLORES,                        )   Case No. CV 19-02119-AG (JDE)
                                             )
12                     Petitioner,           )
                                             )   ORDER ACCEPTING FINDINGS
13                      v.                   )
                                             )   AND RECOMMENDATION OF
14   XAVIER BECERRA,                         )   UNITED STATES MAGISTRATE
                                             )   JUDGE
                                             )
15                     Respondent.           )
                                             )
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the records and files
18   herein, including the Petition, the Report and Recommendation (“R&R”) of
19   the United States Magistrate Judge, and the Objections to the R&R filed by
20   Petitioner. Having engaged in a de novo review of those portions of the R&R
21   to which objections have been made, the Court concurs with and accepts the
22   findings and recommendation of the Magistrate Judge.
23         IT IS THEREFORE ORDERED that Judgment be entered denying the
24   Petition and dismissing this action with prejudice.
25
     Dated: May 31, 2019
26
27                                               ______________________________
                                                 ANDREW J. GUILFORD
28                                               United States District Judge
